Citation Nr: 0201018	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
August 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the Fort, 
Harrison Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving regional 
office consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2001).  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD, in spite of the 
fact that the RO has been recently adjudicating the issue on 
the merits.  

The veteran provided oral testimony before the undersigned 
Member of the Board in October 2001, a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  



2.  In August 1994 the M&ROC denied, in pertinent part, 
reopening the veteran's claim of service connection for PTSD.  
This decision became final.  

3.  The evidence submitted since the August 1994 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The record does not establish that the veteran engaged in 
combat in service.

5.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

6.  The veteran's statements and testimony regarding his 
alleged stressors during active service are inconsistent and 
contradictory, and are not credible.  

7.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1994 
determination wherein the M&ROC denied reopening the claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).  

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the August 1994 
decision wherein the M&ROC, in pertinent part, declined to 
reopen the claim of service connection for PTSD is reported 
in pertinent part below.

The veteran's record of service (DD Form 214) establishes 
that he served on active duty from April 1964 to August 1966.  
His specialty title was not specified; however, his related 
civilian occupation was listed as "deckhand."  While the 
record of service shows, in pertinent part, the Vietnamese 
Campaign Medal and the Vietnam Service Medal, it is such 
decorations are indicated as "(Not Rec'd)", or not 
received.  Service personnel records on file do not document 
award of any combat decorations based on military service.  
He served aboard the USS MONTICELLO and was discharged under 
honorable conditions.  

Service records indicate that the veteran underwent recruit 
training in the United States after his enlistment in April 
1964.  These records indicate that he was stationed in 
Washington, DC in August 1964 as part of the Naval Reserve 
Surface Division.  The Enlisted Performance Record indicates 
that he was a seaman recruit (SR) at this time.  

On August 20, 1964 the veteran was transferred to active 
duty.  He remained in Washington, DC until approximately 
August 31, 1964, when records indicate that he was stationed 
at the United States Naval Training Center in Great Lakes, 
Illinois.  

Records indicate that he remained in Illinois until December 
1964 when he commenced "continuous sea duty."  From this 
point on, records indicate that the veteran was stationed 
aboard the USS MONTICELLO, LSD-35.  At this point, the 
Enlisted Performance Record indicates that the veteran was a 
fireman's apprentice (FA).  

An excerpt from the Dictionary of American Naval Fighting 
Ships, Volume IV (1969), submitted by the veteran, specifies 
that the USS MONTICELLO operated on the Atlantic coast 
through much of 1965 before heading to the western Pacific in 
August 1965.  Early in 1966, the USS MONTICELLO went to South 
Vietnam for "operation "Double Eagle," the longest and 
largest amphibious operation of the Vietnam conflict up to 
that time."  The operation enabled Allied forces to engage 
Vietcong near Thac Tru and secure a beachhead in a key area.  

At the operation's conclusion on February 26, 1966, the USS 
MONTICELLO headed for Subic Bay en route home via Hong Kong, 
Yokosuka, and Pearl Harbor.  The ship did not head back to 
the Far East until January 1967.  

In another document explaining the designations of various 
ships, the USS MONTICELLO's designation, LSD, was defined as 
a dock landing ship whose function was to carry troops, 
vehicles, equipment, supplies, and landing craft for 
amphibious operations.  

In another article submitted by the veteran, "United States 
Naval Operations Vietnam, Highlights; February 1966," it was 
noted that operation Double Eagle was an amphibious operation 
initiated in January 1966 and continued until February 16, 
1966, in southern Quang Ngai province.  This operation 
involved both Third Marine Amphibious forces, based ashore at 
Da Nang, and Seventh Fleet Forces afloat.  The attack 
transport "Paul Revere" was the flagship, leading ships that 
included "2 LSD's."  It was noted that upon completion of the 
first phase of the operation a group of ships was retained, 
including the Amphibious Ready Group (comprised of the USS 
VALLEY FORGE, USS MONTICELLO, and the USS MONTROSE), until 
February 28, 1966.  

As noted previously, service records indicate that the 
veteran began his service aboard the MONTICELLO in December 
1964.  In April 1965 he was documented as commencing Messman 
duties.  The Enlisted Performance Record indicates that the 
veteran was a fireman's apprentice (FA) during his entire 
assignment aboard the USS MONTICELLO through August 1966.  

On May 11, 1965 the veteran was restricted to the limits of 
the ship after an unauthorized absence of 40 minutes on May 
7, 1965.  

The veteran had another unauthorized absence from June 29, 
1965 to July 4, 1965.  As a result, on July 8, 1965, the 
veteran was punished with 30 days of correctional custody.  

The veteran was confined for three days at the end of March 
and beginning of April 1966 after failing to obey a lawful 
order by a person in authority.  The veteran was restricted 
to the limits of the ship for 30 days in June 1966 after 
having an unauthorized absence in May 1966.  

Service medical records show that the veteran was seen in 
January 1965 at the dispensary in San Diego for loss of 
sensation in the right lower arm following a laceration to 
this body part approximately one year prior.  It was thought 
that there might be a psychogenic component of the veteran's 
disorder.  

A neurological evaluation also conducted in January 1965 
documented complaints of loss of sensation in the right lower 
arm.  Examination revealed "[c]lear-cut evidence for 
hysteria; stocking-glove anesthesia t[o] all modalities 
including vibration with clear line cut-off at region of scar 
all around wrist.  It was opined that the bitten nails 
supported a "floating anxiety."  "[M]agical therapy" with 
whirlpool and reassurance were suggested.  

There are no other service medical records which document a 
psychiatric reference.  In September 1965 the veteran was 
working in an oil tank when the ship rolled causing him to 
fall against the bulkhead and injuring his left shoulder.  

On separation examination in August 1966 the veteran's 
psychiatric condition was described as normal.  



Records from the Phoenix VA Medical Center document treatment 
in 1987 primarily for headaches.  However, in February 1987 
it was opined that the veteran's symptoms (documented as 
wheezing, intermittent chest discomfort, upset stomach, 
fatigue, right arm pain, and poor appetite) were consistent 
or suggestive of an anxiety state.  During another physical 
examination in February 1987 the veteran's mental status was 
described as normal.  

In June 1987 the veteran was seen with complaints of 
shortness of breath on exertion and when going to sleep.  The 
diagnoses were stress syndrome and breath consciousness.  

On VA examination in May 1988 the veteran was seen for 
headaches, chest pains, dizziness, and sore eyes.  No 
psychiatric disorder was noted or diagnosed.  

In April 1989 the veteran submitted a claim for, in pertinent 
part, PTSD.  

In April 1989 the veteran was hospitalized for, in pertinent 
part, possible PTSD, and major depression.  It was noted that 
the veteran had a long history of violence, isolation, failed 
jobs, and failed relationships.  

The veteran reported serving in Vietnam from 1969 to 1970 and 
that he served aboard the USS MONTICELLO as a ship fitter.  
He stated that he could not recall anything else about his 
service.  He reported numerous post-service attempts of 
suicide by automobile.  The pertinent discharge diagnoses 
were possible PTSD and major depression.  

In September 1989 a VA Social and Industrial Survey was 
conducted.  During the evaluation the veteran reported as 
having enlisted in the service for six years and having been 
honorably discharged.  The examiner noted the discrepancy 
with the veteran's account and the history provided by the 
service records.  

The veteran reported serving one continuous two-year tour in 
Vietnam as a boat coxswain on a riverboat commencing on July 
4, 1965.  He reported being involved in Operations Silver 
Lance I and II, Starburst, and Double Eagle I and II.  He 
reported taking about 13 trips up river and back during which 
time he was involved in 15 to 25 fire fights.  

The veteran cited two specific incidents which he found to be 
particularly traumatic.  The first occurred when one of his 
friends was washed overboard during a typhoon off the coast 
of Vietnam.  The second occurred on a riverboat which he and 
two other Navy personnel were operating.  He reported that 
they were operating the boat for 15 Marines who were onboard 
to defend the craft and search out the enemy.  He reported 
that all 15 Marines were killed during a firefight, and that 
their dead bodies were placed below deck on the boat while 
the three surviving Navy soldiers navigated the boat back to 
port.  The examiner noted that a check of the military 
records revealed several discrepancies with the information 
provided by the veteran.  

The veteran and his spouse reported various symptoms 
including sleep disturbances, intrusive imagery, isolation, 
avoidance of crowds, depression, and a short temper.  

The veteran's spouse (his fourth) opined that the war had 
affected her husband greatly.  She reported that he had 
instances of suicidal ideation.  She also reported that he 
would try to find fault with her son and opined that he was 
overly punitive with him.  She reported that the veteran 
frequently viewed her as the enemy and indicated that he had 
threatened to kill her.  The veteran attributed his failed 
marriages to his "I don't give a damn attitude," and stated 
that he had been mentally and physically abusive to all of 
his wives.  

The examiner noted that the veteran had been diagnosed with 
PTSD by a social worker at the Del Rogue Veteran's Center, 
and with possible PTSD at the Menlo Park PTSD Program.  

However, due to the discrepancies between the military record 
and the veteran's account, the examiner found that it was 
difficult to ascertain the full extent of his traumatic 
experience in Vietnam.  It was concluded that many features 
of the veteran's behavior could be attributed to an 
antisocial personality disorder or some mixed type of 
personality disorder.  

In October 1989 a psychiatric evaluation was conducted.  On 
examination, the veteran opined that he had PTSD because he 
would lose his temper over insignificant matters, liked to 
stay by himself, did not get along with Asian people, and 
thought that he might have nightmares and bad dreams.  He 
stated that he slept restlessly and sometimes hit his wife 
and kicked her out of bed in his sleep.  He reported that he 
did not have any friends.  He also reported intrusive 
thoughts of Vietnam triggered by the sound of helicopters.  

With respect to his military history, the veteran reported 
enlisting in mid-1964 and being discharged honorably in mid-
1970.  He reported that his specialty was as a ship fitter 
(plumber) and later as a coxswain on a transport boat that 
transported supplies and people from the USS MONTICELLO to 
shore.  

The veteran reported having been involved in several missions 
in which he drove a boat up and down the coast of Vietnam, 
and sometimes into the rivers.  He reported having been 
stationed off Vietnam from 1965 to 1966.  

When asked about specific stressors, the veteran again 
reported losing 15 Marine friends.  He reported that he did 
not know how they were killed because he was not with them.  
He reported meeting them because the ship was transporting 
them to Vietnam.  He reported getting to know them and 
becoming friends with them while they were aboard the ship.  
The examiner noted the discrepancy between this account and 
the account told during the Social and Industrial Survey.  
The veteran's other reported stressor was when a friend of 
his was washed overboard during a typhoon.  

The veteran reported trying to kill himself around 1971 in a 
motor vehicle accident.  He reported that the accident 
resulted in the death of his first wife.  He reported 
attempting suicide through motor vehicle accidents during 
that year on 13 occasions.  He reported that his first 
psychiatric treatment was in 1989.  At that he was 
hospitalized after threatening to cut the throats of his wife 
and stepson.  He threatened them after his stepson refused to 
go to bed when told to do so, subsequent to which an argument 
ensued.  

The veteran also reported a history of having been in jail on 
numerous occasions.  He reported having gone to the county 
jail for breaking and entering frequently through the 1970s, 
but stated that he had never been convicted.  He reported 
having been sentenced to six years in a federal penitentiary 
in the late 1970s for possession of a stolen automobile, 
attempted murder, kidnapping, and possession of drugs 
(amphetamines).  He denied any current legal problems.  

On examination the veteran appeared in no emotional distress.  
His thoughts were clear and coherent.  He elaborated 
generally in his answers.  He often could not remember 
specifics, "and was not confronted with obvious discrepancies 
in the information that he provided [the examiner] with that 
given to the social worker or in his military record."  

Based on these and other findings, the examiner concluded 
that there was no indication that the veteran suffered from 
PTSD.  It was noted that the stressors reported by the 
veteran were questionable in light of the discrepancies in 
his accounts.  The final diagnosis was an antisocial 
personality disorder.  

The veteran was also hospitalized in October 1989 with 
diagnoses of, in pertinent part, PTSD and major depression.  
During his hospitalization he reported helping to transport 
troops to vital zones, operating what was called "a death 
taxi."  He reportedly blamed himself for the death of 15 
friends he transported to a landing zone.  

In July 1990 the veteran submitted an account of his reported 
stressors in Vietnam.  He reported boarding the USS 
MONTICELLO in December 1964, and reported going to Vietnam in 
1965.  He reported participating in Operation Silver Lance in 
July 1965.  He reported that his military occupational 
specialty was a deck hand and that he ran a landing boat.  
During this operation, the veteran reported making friends 
with some of the soldiers onboard while he was operating the 
landing boat.  He reported taking these individuals to shore 
and that they were killed.  

The veteran reported making another landing in late August or 
September (presumably 1965) that was part of the operation 
known as Double Eagle during which he lost more friends.  

The veteran reported that he was then put on a riverboat and 
was told that his life expectancy was one trip; he reported 
making thirteen such trips.  He reported having been shown 
three body bags the first day of this assignment.  He was 
told that there were three more body bags waiting for him and 
two other individuals with him.  He reported that the boat 
was fired upon, resulting in the deaths of the two other 
individuals onboard.  

The veteran reported participating in three more operations: 
""The Star Burst," "The Silver Lance II," and The "Double 
Eagle II.""  He reported that a storm pitched the boat back 
and forth washing three men over the side during these 
operations.  He indicated that he subsequently put a sign on 
the boat entitled, "The Death Taxie," and that he kept it on 
the boat as long as he was in Vietnam.  

The veteran finally reported having been assigned to "Third 
Division Recon" of the Marines while in Vietnam, but did not 
specify any traumatic experiences during such service.  

Also submitted in July 1990 was a statement from the 
veteran's spouse and a another purported veteran, KKL.  The 
spouse essentially recounted the difficulties she was 
experiencing with the veteran at home, including his sleep 
disturbances.  

KKL reported serving with the Marines aboard various ships 
including the MONTICELLO as part of "Task Force Delta."  He 
indicated that he was with Task Force Delta from January 1966 
to May 1966.  He recalled one occasion during this operation 
in which he changed ships during a storm.  He indicated that 
he was in a mite boat along side the MONTICELLO when high 
waves drove the boat into the ship.  He recalled having seen 
one Marine get crushed between the ship and boat, and several 
others having fallen into the water.  He recalled 
subsequently having been transported on a mite boat with the 
words "Death Taxi" written on it on more than one occasion.  

VA treatment notes (including those received from the Social 
Security Administration) through 1993 document continued 
mental health treatment.  In July 1993 the veteran was 
hospitalized with increasing agitation and anger.  He 
reported appetite and sleep disturbance, weight loss, and 
hopeless and helpless feelings.  He reported serving in 
Vietnam for approximately 18 months, and stated that he was 
exposed to combat during river patrol.  He reported 
witnessing death, injury, and mutilation.  The pertinent 
discharge diagnosis was dysthymia.  

In June 1993 the veteran underwent a psychiatric evaluation 
(this report was included with records received from the 
Social Security Administration).  The veteran reported having 
been trained in the military as a ship fitter and plumber.  
He reported having served three six-month tours of duty in 
Vietnam.  During the first tour he reported being on a troop 
transport boat on the rivers.  He then reported that he was 
attached to Marines around Saigon and that he served as an 
infantryman.  When asked which unit he was attached to, he 
specified the "101st."  He reported that he functioned as a 
"hired assassin."  He denied having been wounded, but later 
claimed to have received two Purple Hearts.  When asked about 
this discrepancy, he contended that the awards were for non-
combat wounds: a laceration of the knee sustained while he 
was drunk, and a slashed wrist resulting from a suicide 
attempt.  The diagnosis on examination was chronic PTSD.  

Evidence associated with the claims file subsequent to the 
August 1994 rating decision wherein the M&ROC declined to 
reopen the claim of entitlement to service connection for 
PTSD is reported in pertinent part below.

VA treatment notes through 1996 also document continued 
mental health treatment with diagnoses of various mental 
disorders, including PTSD.  In an October 1995 progress note 
the veteran reported serving in Vietnam from January 1965 to 
February 1966.  For the first six months he was reportedly 
serving on a river in the "Delta."  The remainder of the time 
was reportedly spent with a Marine amphibious assault unit.  
He reported various symptoms and the diagnoses included 
neurosis and PTSD.  

In November 1995 the veteran was hospitalized for major 
depression and a history of mixed substance abuse.  On 
admission, he reported being depressed, and becoming easily 
agitated with urges to kill himself or other people.  He 
reported having served in Vietnam for 18 months on a 
riverboat.  He was treated and discharged in December 1995.  

In April 1996 the veteran was hospitalized with symptoms of 
anger, agitation, survivor guilt, suicidal ideation, 
nightmares, hyperstartle response, and intrusive thoughts of 
Vietnam and flashbacks.  He reported 13 suicide attempts in 
1973, primarily with the use of a motor vehicle.  He reported 
carrying a knife to make him feel more secure, as well as an 
aversion to Oriental people.  

The veteran also reported having an anniversary from April 
1965 at which time he lost two close friends as their boat 
was blown out of the river in a firefight.  He reported 
feeling anger about the event ever since.  He later reported 
that four out of five of his close friends were killed in 
Vietnam.  He reported service in Vietnam from 1965 to 1966, 
having served on a riverboat until that boat was destroyed.  
Following this he was reportedly assigned to the Marines as a 
soldier.  The discharge diagnoses included PTSD, a history of 
dysthymia, and a major depressive disorder with psychotic 
features.  

In June 1997, TR, Veterans Outreach Counselor, noted that he 
had evaluated the veteran for PTSD.  The veteran reported an 
assignment to the Navy as a small boat river crewman in 
Vietnam.  He reported that his duties were to pilot the small 
boat from different positions in rivers in Vietnam in support 
of Marine and Army ground troops.  He reported spending a 
total of 20 months in Vietnam, and that he had three 
particularly traumatic experiences while in Vietnam.  

One stressor reportedly occurred after the veteran had 
volunteered to take his small boat up river to pick up a 
squad of Marines.  On the way up river, his boat was hit by a 
mortar and two of the crewmen were killed.  He noted that 
these two crewmen were very close friends, as they had joined 
the Navy together and had gone through all the training 
together.  

The second incident reportedly occurred after he volunteered 
to become a member of the "1st Marine Combat Organization."  
He reported riding shotgun on convoys into dangerous areas 
where they would eliminate resistance.  He reported that they 
seldom would return with prisoners and that he would cut off 
the trigger finger of every enemy soldier he killed.  He 
reportedly performed this type of duty until he was relieved 
of duty and forced to return to the United States.  

The veteran reported that the third incident occurred while 
he and another member of his team were in a café in Saigon 
that was hit by mortars.  When they came under attack, the 
veteran and his companion both grabbed young boys for 
protection.  He reported that the boy he had grabbed, stabbed 
him in the back.  The other boy detonated a grenade, killing 
himself and the veteran's companion.  The veteran reported 
that he sustained a stab wound from the attack.  

The veteran was diagnosed with PTSD.  

In August 1997 a VA mental status examination was conducted.  
The veteran reported assignment to some riverboats while on 
the USS MONTICELLO in Vietnam.  He reported one incident in 
which the boat he was in was hit by a mortar.  

He reported that there were three men in the boat and that 
the boat sank, and the men were lost.  He reported that these 
men were friends of his.  He reported hitting his head when 
the mortar round struck.  He lost consciousness for a few 
minutes.  The examiner determined that the veteran's symptoms 
were consistent with PTSD.  

During another VA examination conducted in August 1997 the 
veteran reported having injured his low back in Vietnam after 
being blown out of a riverboat.  He reported having sustained 
a contusion to the back which was treated with rest and 
medications.  

VA treatment notes through 1997 also document continued 
mental health treatment with diagnoses of various mental 
disorders, including PTSD.  

The veteran was again hospitalized from May 1998 to July 1998 
with primary diagnoses including PTSD, dysthymia, and a 
personality disorder.  He reported sleep problems and temper 
control problems on admission.  He also reported insomnia and 
painful combat recollections.  

In particular, the veteran recalled shooting a young person 
who had stabbed him in the back in a Saigon restaurant.  He 
reported that he had already been in Vietnam for four months 
when this incident occurred.  Thereafter, he reported 
assignment as a guard on a water truck and on riverboats.  He 
also reported transporting Marines on a riverboat in the 
Saigon area.  He reported being in Vietnam for a total of one 
year.  He also indicated that he was currently receiving 
benefits from the Social Security Administration (SSA), and 
that he had not worked since 1991.  The veteran was treated 
and discharged with the above-noted diagnoses.  

In October 1999 TR, Veterans Outreach Counselor, wrote that 
he had seen the veteran on several occasions, and opined that 
he met every area of the criteria under the DSM-IV for PTSD.  
He recounted some of the veteran's symptoms and its impact on 
his ability to function.  The veteran was also diagnosed with 
major depression, recurrent and severe.  


VA progress notes document continued treatment of the 
veteran's psychiatric condition through June 2000.  In 
particular, in March 1998 the veteran was admitted with 
complaints of increasing tension and anxiety.  However, 
during the admission it was noted that he was "superficially 
jocular, and did not display the degree of anxiety he claimed 
to be feeling internally."  He was in considerably better 
spirits on discharge.  The discharge diagnoses were PTSD and 
a personality disorder.  

In November 1999 the veteran was seen with reports of 
frequent dreams in which he went in a fishing boat only to 
have it blow up or sink.  He stated that this corresponded to 
an incident he experienced while in the waters off Vietnam.  

During his admission, the veteran complained of poor sleep; 
however this was not confirmed by staff observation.  In 
addition, affect was noted as being relatively bright and 
interactive throughout his hospital stay.  He was noted as 
readily interacting with co-patients and was an active part 
of an informal group of about four patients who engaged in 
daily conversations.  

It was noted that the veteran showed no evidence of 
hypervigilance, nightmares, avoidance, or difficulty managing 
his anger during his hospital stay.  The pertinent discharge 
diagnoses were depression and possible PTSD, "by patient 
history (unable to confirm alleged stressors.  No active 
symptoms observed during hospital stay)."  

In a March 2000 progress note the veteran was noted as 
maintaining himself relatively well and was encouraged to 
plan for the possibility of an "anniversary reaction."  On 
follow-up in April 2000 he reported difficulty sleeping which 
he attributed to the impending anniversary.  He reported that 
this anniversary concerned when he was blown out of a river 
in Vietnam in the "middle of April."  Symptoms revolving 
around the "anniversary" were reported in progress notes 
through April 2000.  

In April 2001 the veteran's representative submitted a 
memorandum concerning the claim on appeal.  Specifically, it 
was contended that the new duty to assist law, the Veterans 
Claim Assistance Act of 2000 (VCAA) required compliance with 
its provisions including 38 U.S.C.A. §§ 5103 and 5103A.  

It was specifically contended that compliance with the duty 
to notify under section 5103 required that the M&ROC explain 
to the veteran what type of evidence was needed to 
substantiate the claim.  More specifically it was requested 
that the veteran be advised as to whether lay or "buddy" 
statements were needed to substantiate what had happened in 
service, allegations of continuity of symptomatology by the 
veteran, and/or the current severity of any disability at 
issue.  

In May 2001 the veteran's representative contended that 
personnel records and the ship's history (as discussed above) 
placed the veteran in the location in Vietnam participating 
in the operation claimed as part of his stressor.  

It was further contended that the fact that the veteran 
missed the date by five months was not uncommon for someone 
who had spent the last 30 plus years trying not to remember.  

In October 2001 a hearing was held before the Board.  During 
the hearing the veteran testified that he was initially a 
Messman, but that he did this for only two weeks.  He 
reported that he subsequently became a fireman's apprentice.  
He also indicated that he performed work as a deckhand.  Tr., 
pp. 2-4.  

With respect to stressors, the veteran reported going ashore 
for work detail in Saigon .  While there he reported going to 
a restaurant, and that the restaurant was blown up, killing 
two of his friends.  He reported that he was not hurt in the 
incident but that it upset him a little.  Tr., p. 4.  The 
veteran initially reported that he could not remember the 
names of either of the two "friends" who were killed.  He 
testified that he had a hard time remembering a lot of 
things.  Id.  Upon further questioning, he reported that the 
name of one his friends who was killed was JP.  Tr., p. 8.  

While in Vietnam, the veteran reported volunteering for an 
amphibious operation, and that this ended up including 
operating a 30-caliber machine gun on a boat.  He reported 
coming under fire during this type of operation, which 
included transporting Marines back and forth 75 to 100 times 
per day.  Tr., p. 4.  The veteran reported that one of the 
boats he was on was given the name "death taxi" which was 
placed on the boat by a "guy...operating the boat."  The 
veteran indicated that he operated the riverboat as well, and 
testified that they made a "couple trips up the river."  Tr., 
pp. 4-5.  He reported participating in operations Silver 
Lance and Double Eagle.  Tr., p. 6.  The veteran's 
representative then referred to a statement by TR regarding 
the veteran's report of serving in Vietnam for 20 months.  
The representative contended that this was a typo and that 
the actual time frame of the veteran's service in Vietnam was 
two months.  Tr., p. 7.  

Criteria

New and Material Evidence

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO (M&ROC in this case) 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  


The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

The Board notes that the M&ROC has not adjudicated the 
veteran's claim for PTSD under the revised version of section 
3.304(f).  The Board concludes that its initial consideration 
of the amended regulations would not prejudice the veteran in 
this instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As the Cohen determination was in effect when the M&ROC 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, supra.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been satisfied to the 
extent necessary.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

The M&ROC has provided the veteran with notice of the laws 
and regulations pertaining to service connection.  However, 
the M&ROC has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board again finds that this does not result in prejudice to 
the veteran because, as noted above, the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the M&ROC reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices (see for example, the July 
23, 1997 notice) and multiple rating determinations, the 
M&ROC placed the veteran on notice of what is generally 
required to succeed on a claim of service connection for 
PTSD, and advised him of the type of information and evidence 
needed in order to substantiate his claim.  Therefore, the 
duty to notify has already been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The veteran's representative appeared to indicate that 
compliance with the duty to assist specifically required the 
M&ROC to advise the veteran concerning the need for "buddy" 
statements.  

The Board is aware of no specific requirement in developing 
PTSD claims that the M&ROC specifically advise the veteran 
about "buddy statements."  See M21-1, Part III, para. 5.14b.  

Regardless, even if there were such a requirement, the Board 
is of the opinion that there is no reasonable possibility 
that advising the veteran of such a statement(s) could 
substantiate the veteran's claim in this instance, as there 
is already sufficient evidence on file establishing that the 
veteran's own accounts of his stressors are not credible.  
Because of the lack of credibility of the veteran's stressor 
accounts, his claim lacks merit and therefore does not 
warrant additional assistance, such as providing additional 
notice concerning his claim.  See 38 U.S.C.A. 5103A(a)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 3.159(d)(2)).  

For similar reasons, the Board finds that there is no further 
duty to assist in this case.  As will be discussed in detail 
below, the veteran's accounts of his stressors are without 
credibility to such an extent that his claim clearly lacks 
merit.  Therefore, no further duty to assist is required in 
this case.  66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)(2)).  

Moreover, the M&ROC has already made reasonable efforts to 
obtain evidence pertaining to the veteran's claim, including 
any relevant records adequately identified by him as well as 
authorized by him to be obtained.  In particular, it has 
obtained numerous VA records and records from TR.  The M&ROC 
has also obtained records from the SSA.  Further, the M&ROC 
went beyond what was required of it in this case by 
conducting a VA special psychiatric examination.  


In essence, the extensive evidence already on file, 
particularly the lack of consistency and lack of credibility 
of the veteran's accounts of his service in Vietnam 
demonstrate the futility of any further evidentiary 
development.  Because of the complete lack of credibility of 
his statements, his claim clearly lacks merit and there is 
therefore no reasonable possibility that any further 
assistance would aid in substantiating the claim.  Thus, the 
Board finds that there is no further duty to notify or to 
assist in this case.  See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)(2); see also Wensch 
v. Principi, No. 99-2210 (U.S. Vet. App. Dec. 20, 2001).  

In this regard, the Board notes that a request of 
verification of the veteran's reported stressors has not been 
sent to the U.S. Armed Forces Service Center for the Research 
of Unit Records (USASCRUR).  See M21-1, Part III, para. 
5.14b(4)(a).  

The Board finds that the duty to assist does not require this 
type of additional development for the same reasons set out 
above; the veteran's stressor accounts clearly lack merit, 
and there is therefore no reasonable possibility that sending 
a request to USASCRUR could substantiate his claim.  

Furthermore, with two exceptions, the veteran has not 
provided any dates of the stressors or the names of those 
involved, in spite of the fact that he has contended that 
many of those killed in his presence were close friends.  In 
addition, his accounts are inconsistent.  Therefore, he has 
not provided sufficient information for which a verification 
could be conducted.  See M21-1, Part III, para. 5.14b(4)(a).  

The veteran did report one incident in which two of his 
friends were killed on a riverboat in April 1965.  However, 
the duty to assist does not require a remand to obtain 
verification of this from USASCRUR because the evidence 
already of record clearly demonstrates that the veteran was 
not in Vietnam in April 1965.  


Therefore, the account clearly lacks merit, and there is no 
reasonable possibility that a request for verification could 
substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)(2)).  

During the October 2001 hearing the veteran reported that the 
name of one of his friends killed in a Saigon restaurant was 
JP.  Tr., p. 8.  A remand for verification of this is not 
required here because, as will be discussed below, the 
veteran's account of this incident also clearly lacks merit.  
A remand of this case for the purpose of attempting to verify 
a reported stressor, where the veteran's accounts of such 
incident have been widely inconsistent, especially when the 
record as a whole has demonstrated the veteran's total lack 
of credibility with respect to even the most fundamental 
facts concerning his service in Vietnam, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the M&ROC, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the M&ROC would only 
serve to further delay resolution of the veteran's claim.  
See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the M&ROC, particularly where the claim has been found to 
clearly lack merit.  Such a remand would result in additional 
and unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  ).  In fact, the Court recently stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Furthermore, the Board finds that a remand for additional 
assistance under the previous duty to assist law, where the 
evidence establishes the total lack of credibility of the 
veteran's stressor accounts, would also serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Moreover, while the VCAA provides more detail of the 
Secretary's duty to assist than the prior codification, it 
has not significantly changed or expanded the substantive 
nature of the duty to assist, but simply stepped up its 
chronological occurrence (by eliminating the well-grounded 
requirement), and shifted the codification of that duty to a 
new section.  See Wensch v. Principi, No. 99-2210 (U.S. Vet. 
App. Dec. 20, 2001) (Ivers, J., concurring).  



New and Material Evidence: Service Connection for PTSD

The veteran seeks to reopen his claim of service connection 
for PTSD which the M&ROC declined to reopen in August 1994.  
When a claim is finally denied by the M&ROC, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
various medical records and opinions, service-related 
records, and statements and testimony from the veteran.  

The Board finds that new and material evidence has been 
submitted in this case.  The service-related records 
concerning the history of the USS MONTICELLO concern the 
location of the veteran and the issue of when he was in 
Vietnam.  The medical opinions discuss the issue of whether 
the veteran has PTSD and whether it is related to service.  


Such evidence bears directly and substantially upon the 
specific issue being considered in this case because it 
pertains to the diagnosis of PTSD and its relationship to 
service, and to the issue of whether there is credible 
supporting evidence for the veteran's stressors.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, the Board's analysis must proceed to an evaluation of 
the claim on the merits.


Merits Analysis: Service Connection for PTSD

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The record contains current diagnoses of PTSD, including an 
opinion by TR, opining that the DSM-IV criteria for PTSD have 
been met.  It also contains medical nexus evidence linking 
the diagnosis of PTSD to reported in-service stressors.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Therefore, the primary issue in this case is whether the 
veteran has presented credible supporting evidence that the 
claimed stressors occurred.  

The question of a stressor also bears upon credibility 
determinations, as certain veterans who engaged in combat 
with the enemy gain evidentiary presumptions.  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred 
if the veteran was not engaged in combat.  38 C.F.R. 
3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  Many of the above-listed stressors 
are reportedly combat-related; however, the Board finds that 
the veteran did not engage in combat with the enemy.  

The history of the USS MONTICELLO establishes that it was 
present in Vietnam when the veteran was stationed on that 
ship.  It also establishes that it provided support in 
Operation Double Eagle, which, according to pertinent 
records, took place from January 1966 to February 1966, also 
during a period when the veteran was aboard that ship.  

Nonetheless, and contrary to the representative's 
contentions, this evidence, at most, establishes that the 
veteran may have been present in a combat zone during the 
above-mentioned period.  

None of the above-mentioned evidence specifically identified 
the veteran or otherwise indicated that the veteran himself 
participated in events constituting an actual fight or 
encounter with a military foe or a hostile unit or 
instrumentality.  

There is no evidence supporting his contentions of having the 
various duties and responsibilities that lead to his reported 
combat-related stressors.  

Service records establish that the veteran was a fireman's 
apprentice while aboard the MONTICELLO, and document none of 
the duties the veteran reported to have performed that 
resulted in his combat experiences.  

In this regard, the veteran has provided inconsistent 
accounts of the duties he was performing when the alleged 
combat-related events occurred.  He has reported being a ship 
fitter and boat coxswain (he also has reported piloting a 
riverboat) (April 1989, September 1989, October 1989, June 
1993), a deck hand (July 1990), and a guard on water truck 
and riverboats (July 1998).  He most recently testified that 
he was a Messman for two weeks before becoming a fireman's 
apprentice as well as a deck hand.  He also has reported 
operating a 30-caliber machine gun on a boat.  Tr., pp. 2-4.  

The DD Form 214 did not specify the veteran's military 
occupational specialty but noted that the civilian equivalent 
was a deck hand.  However, service records indicate that the 
veteran was a fireman's apprentice as early as November 1964 
with Messman duties commencing in April 1965, several months 
before the MONTICELLO's arrival in Vietnam.  These records 
document no change in his assignment for the remainder of his 
service, including during the period that the MONTICELLO was 
in Vietnam.  

In fact, the Board finds it questionable that the veteran 
would have been given additional responsibilities such as 
piloting a riverboat or manning a 30-caliber gun in light of 
the multiple non-judicial punishments for various infractions 
he was found to have committed while aboard the MONTICELLO, 
both before and after the ship went to Vietnam.  Regardless, 
service records only document that the veteran was a 
fireman's apprentice and that his duties included those of a 
Messman.  Thus, there is no factual basis for the veteran's 
reported combat stressors.  

Furthermore, the evidence establishes that the veteran does 
not have any combat-related awards.  He has contended that he 
was awarded two Purple Hearts.  However, the veteran also 
reported that these were awarded based on non-combat 
injuries, which the Board notes are not documented in the 
service medical records.  

Furthermore, there is positive evidence establishing that the 
veteran was not awarded the Purple Heart, as the veteran's DD 
Form 214 does not include the Purple Heart.  Therefore, the 
evidence establishes that the veteran was not awarded the 
Purple Heart.  It further establishes that he was not awarded 
any other combat-related medals, as the only awards listed in 
the DD Form 214 were the National Defense Service Medal, the 
Vietnamese Campaign Medal, and the Vietnam Service Medal, and 
as noted above, the DD Form 214 suggests that such 
decorations were not actually received.  Whether these 
particular decorations were awarded/received is 
inconsequential in this case as they do not reflect combat 
experience.  See M21-1, Part III, para. 5.14a.  

Therefore, the evidence does not establish that the veteran 
engaged in combat with the enemy; it only establishes, at 
most, that he may have been present in a combat zone or area.  
This is not sufficient to establish that the veteran himself 
engaged in combat with the enemy in this instance.  
VAOPGCPREC 12-99.  

In light of the above, the Board finds that the veteran did 
not engage in combat with the enemy.  The probative evidence 
establishes that he did not engage in combat, and the only 
evidence in favor of the finding that he engaged in combat 
with the enemy, his and the representative's own contentions, 
are not sufficient to allow for a finding that he engaged in 
combat with the enemy, particularly where such assertions are 
contradicted by the service records, and where, as will be 
discussed below, they are without credibility due to 
significant inconsistencies.  

The veteran's bare assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  See Zarycki, 6 Vet. App. at 98.  

Therefore, as it has been determined that the veteran did not 
engage in combat with the enemy, it must be next determined 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  See 38 C.F.R. 
§ 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  In addressing how 
credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court addressed what the term 
satisfactory lay or other evidence meant as employed in 
38 U.S.C.A. 1154(b) and held that satisfactory evidence 
equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board initially notes that the credibility of the 
veteran's Vietnam-related accounts are immediately brought 
into question by virtue of the inconsistencies in the facts 
provided by him regarding even the most basic information 
about his service.  He has reported widely varying and 
inaccurate accounts of the character of his service in 
Vietnam.  He has accurately reported that he served aboard 
the USS MONTICELLO.  However, he has reported serving in 
Vietnam for a variety of periods, including a continuous two-
year tour beginning July 4, 1965; 18 months; three six months 
tours of duty; from January 1965 to February 1966; and for a 
total of one year.  

During the hearing the representative suggested that the 
veteran's apparent account of a 20 month stay in Vietnam was 
merely a typo on the examination report, and therefore hardly 
a reflection of any intended inaccuracy on the veteran's 
part.  Regardless of whether such account reflects an error 
in the examination report, the account itself, regardless of 
the true length of stay is inconsequential, and is therefore 
given less probative value in light of the veteran's numerous 
and consistently inaccurate reports of the duration of his 
stay in Vietnam.  

In contrast to the veteran's accounts, the probative evidence 
of record demonstrates that he served in Vietnam for, at 
most, approximately six months.  As noted above, a history of 
the MONTICELLO shows that it did not leave for the western 
Pacific until August 1965 and did not arrive in South Vietnam 
until early 1966.  It left the area on February 26, 1966.  
Thus, the six-month period would presume Vietnam service from 
the MONTICELLO's presence in the western Pacific as including 
its presence in South Vietnam.  

The Board notes that this record indicates that the 
MONTICELLO did not actually arrive in Vietnam until early 
1966, indicating that it did not stay in Vietnam for more 
than two months.  The representative acknowledged as much at 
the hearing.  Tr., p. 7.  


Thus, the veteran's service in Vietnam was no more than 6 
months (from December 1965 to February 1966) and more likely 
closer to two months (January and February 1966).  Service 
medical records corroborate this, as they document treatment 
at locations in the United States before and after the above-
mentioned period.  

The veteran has contended that he volunteered with a Marine 
unit, which if true, could possibly have extended his stay in 
Vietnam.  However, the veteran's accounts of such duty are 
without credibility as they are directly contradicted by the 
service personnel records and are internally inconsistent.  

Service personnel records show that the veteran served in the 
United States Navy for his entire period of service.  There 
is no documentation of him serving with the Marines in any 
capacity.  Service records show that his assignment was with 
the USS MONTICELLO up until his discharge in August 1966.  
There is no documentation showing that he was ever 
transferred to a Marine unit before, during, or after his 
service aboard the USS MONTICELLO.  Finally, the DD Form 214 
makes no mention of the veteran ever being assigned to the 
Marines.  

The veteran's own statements concerning his service with the 
Marines are filled with inconsistencies.  His description of 
the unit he served in has been different each time he has 
recounted it.  In his July 1990 stressor account he reported 
being assigned to "Third Division Recon" while he was in 
Vietnam.  During a June 1993 evaluation he reported being 
assigned to the "101st" of the Marines and that he served as 
an infantryman as well as a "hired assassin."  In October 
1995 he reported being attached to a Marine amphibious 
assault unit.  In April 1996 he reported being assigned to 
the Marines as a soldier.  In June 1997 the veteran was noted 
as reporting that he served with the "1st Marine Combat 
Organization," riding shotgun on convoys.  

In light of these inconsistencies, combined with the directly 
contradictory evidence from the veteran's service records, 
the Board finds that the veteran's accounts of his service 
with the Marines is without credibility and is entitled to no 
probative value.  

Thus, at the outset, the Board finds that the veteran's 
accounts concerning even the basic facts of his service are 
without credibility.  

Turning to the veteran's stressor accounts, after a careful 
review of the evidence, the Board finds that the 
inconsistency of the veteran's representations in connection 
with this claim are so extensive that no credibility can be 
attached to his evidentiary assertions involving his claim 
for PTSD.  

The representative has contended that the veteran's erroneous 
citation to dates is not uncommon and can attributed to the 
passage of time and the veteran's attempt to forget such 
events during that time.  The Board does not disagree with 
this contention.  However, in this case, the inconsistencies 
in the veteran's accounts go beyond mere variations of 
detail.  As will be demonstrated in the discussion below, the 
veteran's multiple accounts of his stressors are inconsistent 
and/or contradictory on even the most fundamental of levels.  

In general, the veteran has reported the following stressors:  

(1) Witnessing friends get killed during an attack on a 
restaurant in Saigon; 

(2) Coming under fire while transporting Marines in a 
riverboat, one which was called the "death taxi," 
resulting in the deaths of those he transported; 

(3) Being on a riverboat sunk by enemy fire in April 1965, 
resulting in the deaths of his friends;  

(4) Watching three men get washed overboard during a storm 
while he was on board the "death taxi"; 

(5) Riding shotgun on convoys, eliminating resistance, and 
cutting the trigger fingers off of enemies he had killed 
while assigned to the 1st Marine Combat Organization.  

(6) Transporting 15 Marine soldiers to shore with whom he 
had become friends, only to learn that they were killed; 
and 

(7) An incident in which a storm washed a friend of his 
overboard during a typhoon off the Coast of Vietnam;

These stressors will be addressed below.  The Board notes at 
the outset that its determination that the veteran did not 
engage in combat with the enemy casts considerable doubt on 
the credibility of the veteran's combat-related stressors.  
As will be demonstrated below, such stressor accounts are not 
only not supported by credible evidence, but are also without 
any credibility.  


Saigon Restaurant Stressor

The veteran's account of the combat-related incident in a 
Saigon restaurant is without credible evidentiary support.  
There is no documentation in the record aside from the 
veteran's own statements that this event occurred, and as was 
noted above, the evidence has not established that the 
veteran engaged in combat with the enemy.  

In addition to being without credible evidentiary support, 
the veteran's accounts concerning this event are filled with 
significant inconsistencies.  First, the veteran has not 
regularly included this event as a stressor.  In fact, this 
stressor account is not documented until a June 1997 
examination report, many years after his initial claim for 
PTSD, and after several previous stressor accounts which 
completely failed to mention this incident.  

Second, and more importantly, the documented accounts of this 
incident are internally inconsistent.  




In his initial June 1997 account the veteran reported that 
the incident only involved himself and one companion.  He 
reported that his companion was killed by a grenade detonated 
by a young boy the individual had grabbed during the mortar 
attack.  The veteran reported sustaining a stab wound from a 
boy he had grabbed.  

In contrast, during the October 2001 hearing, the veteran 
reported that he went to the Saigon restaurant with two, as 
opposed to one, friends, and that both these friends were 
killed when the restaurant was blown up, as opposed to being 
killed by a boy detonating a grenade.  Tr., p. 4.  

In addition, during the October 2001 hearing, the veteran 
specifically testified that he was not hurt in the incident.  
Tr., p. 4.  This statement is in direct conflict with his 
previous statements (another such statement was made during a 
May to July 1998 hospitalization) that he had sustained a 
stab wound in the back from a young boy he had grabbed during 
the attack.  In fact, no mention of these boys was made 
during the hearing.  

In light of the above, the Board finds that the veteran's 
account of the stressor at the Saigon restaurant has no 
credibility and is therefore without probative value.  The 
Board notes that the veteran's naming one of the friends 
during the hearing before the Board is of no probative worth 
in light of the fact that the veteran's basic factual account 
of this incident is without credibility.  


Riverboat Stressors

The primary "riverboat" stressor reported by the veteran is a 
combat-related stressor.  He has generally reported coming 
under fire while on the riverboat, and that this, variously 
reported, resulted in deaths of those around him.  


The Board first notes that there is no credible evidence 
supporting the veteran's assertion that he ever operated a 
landing boat or riverboat, or was otherwise assigned to such 
a vessel.  Further, his accounts concerning such service are 
inconsistent and without credibility.  

The veteran has noted in several of his accounts that one of 
the boats he frequently was on was known as the "death taxi."  
There is also a lay statement from a purported veteran which 
indicated that there was a small boat or "mite" attached to 
the MONTICELLO that was known as the "death taxi."  

However, this evidence does nothing more than substantiate 
the veteran's account that a boat with the name "death taxi" 
was attached to the MONTICELLO.  It does not establish the 
veteran's involvement in any way with this boat, e.g., as its 
operator, or that any of the stressors reported by the 
veteran occurred.  The lay statement made no reference to any 
knowledge of the veteran and his relationship, if any, to the 
"death taxi."  

Furthermore, service records indicate that the veteran's only 
occupation was as a fireman's apprentice.  They do not 
document his being the pilot, guard, or 30-caliber gun 
operator of a riverboat, as has been variously and 
inconsistently reported by the veteran.  Such inconsistent 
accounts by the veteran of his duties aboard the riverboat, 
when considered with the lack of documentary evidence that he 
was ever on one of these boats, seriously undermines the 
credibility of the veteran's accounts that he ever served 
aboard a riverboat or landing boat while he was in Vietnam.  

Furthermore, the veteran's own accounts concerning the "death 
taxi" raise significant questions as to their credibility.  
In one account the veteran reported that he had made the sign 
bearing the name "death taxi."  Yet, during the hearing, the 
veteran reported that someone else had fashioned the sign.  
Tr., p. 5.  Further, as will be discussed below, his specific 
accounts regarding experiences in boats like the "death taxi" 
are so inconsistent as to be without credibility and entitled 
to no probative value.  

Thus, the above evidence does nothing more than establish the 
veteran's knowledge of a boat with the name "death taxi," and 
therefore provides no credible support for his reported 
stressors.  

With respect to the specific accounts that allegedly occurred 
on a riverboat, during the September 1989 VA Social and 
Industrial Survey, the veteran reported that he witnessed 15 
Marines get killed during a firefight with the enemy on a 
boat he and two other crewmen were using to transport the 
Marines.  He reported that all 15 Marines were killed and 
that the bodies were placed below deck.  The veteran and the 
two other crewmen brought the boat back to port.  

In contrast, the veteran reported one month later during a 
psychiatric evaluation that one of his most significant 
stressors was losing 15 Marines.  However, in direct 
contradiction of his previous statement, he stated that he 
did not know how they were killed because he was not with 
them when they died.  He indicated that he had transported 
the Marines to shore and that they were killed.  In addition, 
the veteran reported these type of incidents happening in 
July 1965 and again in August or September 1965; however, as 
has been discussed previously, service records establish that 
he could not have been in Vietnam at this time.  

In addition to being highly inconsistent and contradictory, 
the Board notes that this specific account has not been 
reported again by the veteran in over ten years.  

More recently, the veteran has reported a stressor in which 
the riverboat he was on came under attack resulting in the 
deaths of fellow crewmembers, without any mention of numerous 
Marines getting killed.  For example, in July 1990 he 
reported that the riverboat he was on was fired upon 
resulting in the deaths of two crewmembers.  

During an April 1996 hospitalization the veteran reported 
that the riverboat he was on came under attack in April 1965, 
and that he lost two close friends in the attack, as the boat 
was blown out of the river during a firefight.  

A similar report was provided in June 1997, and in March and 
April 2000, references were made to an April anniversary.  
The veteran reported that this anniversary was when he was 
blown out of a river in the middle of April.  

However, during an August 1997 VA examination the veteran 
reported that three of his friends were killed during the 
mortar attack on the river boat, as opposed to other accounts 
in which he reported two friends being killed.  

In addition to being inconsistent and significantly different 
from his previous reports of coming under attack while on a 
riverboat, these more recent accounts are directly 
contradicted by service records which establish that the 
veteran was not in Vietnam in April 1965.  In fact, they 
establish that he could not have been in Vietnam in April at 
any time, as these records establish that he could only have 
been in Vietnam, at most, from December 1965 to February 
1966, as this was the maximum timeframe when the MONTICELLO 
could have been in Vietnam during the veteran's service.  

The veteran also reported seeing three men get washed 
overboard during a storm while he was on the "death taxi."  
As discussed above, there is no support for the veteran's 
contentions that he served on a riverboat, and such 
contentions have been found to be without credibility due to 
serious inconsistencies in his accounts of such service and 
related experiences.  Therefore, the Board finds that this 
reported stressor has no credible support in the record, and 
is, as a result of inconsistencies concerning his accounts 
aboard riverboats, without credibility.  In this regard, the 
Board notes that the veteran only reported this stressor on 
one occasion.  


1st Marine Combat Organization

The veteran's reported stressors/experiences while an alleged 
member of the 1st Marine Combat Organization are without 
credibility because, as was discussed above, the evidence 
establishes that the veteran never served with the Marines.  

Further, the veteran's own statements of his service with the 
Marines are inconsistent; he has reported a different name of 
the unit he was assigned to in each account.  Finally, the 
Board notes that the veteran only reported this stressor 
(killing the enemy and cutting off their trigger fingers) on 
one occasion.  

In light of the above, the Board finds the reported stressors 
associated with the veteran's alleged assignment to the 1st 
Marine Combat Organization to be without any credibility.  

Because it has been determined that the veteran was not 
engaged in combat, and because he has not provided credible 
supporting evidence for those above-discussed stressors which 
have been linked to PTSD, the Board attaches no probative 
value to the medical opinions linking PTSD to inservice 
stressors.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  


Storm off the Coast of Vietnam

The veteran also reported that a friend of his was washed 
overboard during a storm off the coast of Vietnam.  Again, 
there is no credible supporting evidence for this account.  

The only possible evidence offered in support of this 
stressor is a lay account from a purported veteran who 
reportedly witnessed several men get killed (one crushed, 
several others washed overboard) during a storm while he was 
aboard the USS MONTICELLO.  

However, as with the veteran's account, there is no mention 
of any names of those who were killed (the Board finds it 
notable that the veteran did not recall the name of the 
individual who drowned, even though he was a reported 
"friend"), or the dates of the incident.  It is not even 
clear as to whether these accounts are about the same 
incident.  It therefore does not provide sufficient credible 
support for the veteran's reported stressor.  

Furthermore, the Board notes that the veteran only reported 
this stressor on two occasions in 1989 and has not reported 
it since that time, further undermining its credibility.  
Moreover, in both examination reports in which this stressor 
was reported, both examiners did not link a diagnosis of PTSD 
to that stressor.  As a result, there are no medical opinions 
linking a diagnosis of PTSD to this reported stressor.  In 
fact, both of these examiners questioned whether the veteran 
even had PTSD, a question that had recently resurfaced in VA 
progress notes.  

Thus, with respect to this stressor, not only is there no 
credible supporting evidence that it occurred, but there is 
also no medical evidence linking it to the diagnosis of PTSD.  
The Board also finds that his account is without credibility 
due to his failure to provide any meaningful detail as to the 
incident, including the name of the "friend" who was killed 
in the incident, and because of his inconsistent reporting of 
this incident.  In fact, he has not reported this incident as 
a stressor in more than a decade.  


Conclusion

In sum, the Board finds that the veteran did not engage in 
combat with the enemy as he has contended, and there is no 
credible supporting evidence for his reported stressors which 
have been found to be sufficient to cause PTSD.  In fact, his 
stressor accounts have been found to be completely lacking in 
any credibility by virtue of their extensive and significant 
inconsistencies and contradictions.  

Thus, the veteran has failed to satisfy one of the 
requirements of 38 C.F.R. § 3.304(f), and his claim of 
service connection for PTSD must be denied, regardless of 
whether he was diagnosed in service with a psychiatric 
condition.  See Cohen, 10 Vet. App. at 147.

Hence, the evidence is of insufficient probative value to 
establish that the claimed stressors occurred or that the 
evidence supporting their occurrence is in equipoise; in 
fact, there is no evidence supporting his alleged stressors, 
and the only evidence on point is against his claim.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  
Furthermore, it has determined that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other source and the veteran's accounts 
of the events are lacking in the necessary detail and 
consistency to enable VA to attempt to confirm the events 
beyond what verification has already been performed.  

As a result, it is concluded that, while the veteran now 
carries a diagnosis of PTSD, such diagnosis has been based on 
stressors which the Board finds are not credible.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Vietnam-related stressors, the Board must find that 
these medical opinions carry no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  

Because his statements have been found to not be credible, 
his claim for service connection of PTSD must be denied.  See 
Cohen, 10 Vet. App. at 147.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim.  See also 38 U.S.C.A. § 5107 (West Supp. 
2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

